DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 23, 2021 has been considered.
	
	Claim Objections

Claims 1, 19, and 20 are objected to because of the following informalities: 
- claims 1, 19, and 20, “electron density” (claim 1, lines 6-7; claim 19, lines 10-11; claim 20, lines 8-9), “or electron density, density of hydrogen relative to that of water and thermal neutron capture cross section” (claim 1, lines 7-8; claim 19, lines 11-12; claim 20, lines 9-10) are redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations are not described in sufficient detail:
Claims 1, 19, and 20,
	performing a multiphysics inversion of the measurements to generate nuclear parameter values for the fluid mixture. For example, paragraph 0109 merely discloses, without sufficient detail,  “[a]s an example, given a relatively comprehensive set of measurements, a new multiphysics inversion model can solve for in-situ reservoir fluid volume and reservoir fluid nuclear parameters (e.g., optionally simultaneously).”
	performing a multivariate interpolation using the generated nuclear parameter values that accounts for intermolecular interactions in the fluid mixture. For example, paragraph 0138 merely repeats the step: a performance block 830 for performing a 
multivariate interpolation using the generated nuclear parameter values that accounts for intermolecular interactions in the fluid mixture.”
	determining a composition of the fluid mixture based on the multivariate interpolation. For example, paragraph 0138 merely repeats the step: a determination block 840 for determining a composition of the fluid mixture based on the multivariate interpolation.”
Prior Art Note

Claims 1, 4, 5, and 7-20 do not have prior art rejections.
The combination as claimed wherein a method and system comprising the multivariate interpolation comprises using points for a plurality of different fluid types defined in a multi-nuclear parameter space wherein each of the fluid types is a mixture of components wherein the components comprise hydrocarbons (claims 1, 19, 20) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on June 23, 2021 have been fully considered but they are not persuasive.
With regard to the rejections under 35 USC 112(a), Applicants argue“[t]he instant application refers to the SNUPAR framework, for example, at pp. 24-25 para. 0090. An article from 1989 on the SNUPAR framework is entitled “SNUPAR — A Nuclear Parameter Code for Nuclear Geophysics Applications’, by McKeon and Scott of Schlumberger Well Services (IEEE Transactions on Nuclear Science, Vol. 36, No. 1, February 1989). Such a framework is provided as an example of a framework for a multiphysics inversion to generate nuclear parameter values.”
	Examiner’s position is that a review of the SNUPAR reference reveals that while the reference discloses a computer code for calculating nuclear measurement parameters for mixtures of elements found in nuclear geophysics applications (Abstract, 
	Applicants further argue “[t]he instant application sets forth details that can be part of a multivariate interpolation, for example, at p. 47, paras. 0172-0174”.
	Examiner’s position is that paragraph 0173 discloses an IDW technique (see equation) and paragraph 0174 discloses:
	The IDW interpolation explicitly assumes that items that are close to one
another are more alike than those that are farther apart. To predict a value for any unmeasured location, IDW uses the measured values surrounding the prediction location. The measured values closest to the prediction location can have more influence on the predicted value than those farther away.

	While paragraph 0173 and paragraph 0174 disclose IDW interpolation, the paragraph does not disclose performing the interpolation using the generated nuclear parameter values that accounts for intermolecular interactions in the fluid mixture.  For example, which parameters in the equation of paragraph 0173 are the nuclear parameters?
	Applicants further argue “[t]he specification continues further with detailed equations at pp. 48-49. The details in the text along with the detailed drawings provide sufficient description to demonstrate that “at the time the application was filed” the Applicant “had possession” of the claimed subject matter.”
	Examiner’s position is that while paragraph 0176 discloses a form of finding an interpolated value, which parameters in the form are the nuclear parameters? Other paragraphs on pages 48-49 do not disclose “performing a multivariate interpolation using the generated nuclear parameter values that accounts for intermolecular interactions in the fluid mixture.” Accordingly, the details in the text (on pages 48-49) along with the detailed drawings do not provide sufficient description to demonstrate that “at the time the application was filed” the Applicant “had possession” of the claimed subject matter.
Applicant’s remaining arguments have been considered but are traversed in view of the discussions above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 18, 2021